


109 HRES 968 IH: Recognizing the outstanding contributions

U.S. House of Representatives
2006-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 968
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2006
			Mr. Costa (for
			 himself, Mr. Nunes,
			 Mr. Radanovich,
			 Mr. Cardoza, and
			 Mr. Pombo) submitted the following
			 resolution; which was referred to the Committee on Government
			 Reform
		
		RESOLUTION
		Recognizing the outstanding contributions
		  of Stephen K. Hall to California agriculture and the California water
		  community.
	
	
		Whereas Stephen (Steve) K. Hall was born on August 1,
			 1951, in Greenland and moved to California when he was seven years old;
		Whereas Steve Hall attended California State University,
			 Fresno, graduating in 1973;
		Whereas from 1976 to 1985 Steve Hall served as General
			 Manager of the Tulare Lake Drainage District, managing all aspects of the
			 District’s collection, conveyance, and storage systems;
		Whereas from 1985 to 1989 Steve Hall served as Executive
			 Director of the Land Preservation Association, an organization he founded to
			 develop and implement policy on irrigation and drainage in California;
		Whereas in 1989 Steve Hall founded the California Farm
			 Water Coalition, serving as Executive Director of this first-of-its-kind
			 coalition of agricultural water users and agricultural water agencies;
		Whereas as Executive Director of the California Farm Water
			 Coalition, Steve Hall negotiated major legislation related to water transfers
			 and related issues and developed strategic information and policy related to
			 agricultural water use in California;
		Whereas in 1992 Steve Hall became Executive Director of
			 the Association of California Water Agencies, a State-wide organization
			 representing agricultural and urban water users in California and Washington,
			 D.C.;
		Whereas Steve Hall was the lead negotiator in the
			 negotiations between agricultural, urban, and environmental water
			 representatives that led to the creation of the CALFED Bay-Delta Program;
		Whereas Steve Hall has served in appointed and advisory
			 positions to three California governors;
		Whereas Steve Hall serves on the Boards of Directors of
			 the California Water Institute and the California Infrastructure Coalition,
			 serves on the University of California, Davis, Land Air and Water Advisory
			 Committee and the California Bay-Delta Public Advisory Committee, and is
			 co-chair of the Water Supply Sub-Committee for the California Bay-Delta
			 Authority;
		Whereas Steve Hall continues to serve as a champion for
			 California agriculture and the delivery of safe and clean water;
		Whereas Steve Hall worked closely with the California
			 State Legislature and the United States Congress in a bipartisan manner to
			 resolve California water issues and problems; and
		Whereas Steve Hall holds in high importance family values
			 as beloved husband to Pam Hall and devoted father to son, Adam, and daughter,
			 Jennifer: Now, therefore, be it
		
	
		That the House of Representatives, on
			 the occasion of Steve Hall’s 55th birthday—
			(1)expresses deepest
			 appreciation for Steve Hall’s leadership on issues impacting California
			 agriculture; and
			(2)recognizes the
			 outstanding contributions made by Steve Hall to sustaining California’s most
			 precious resource, water.
			
